DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 04/09/2020 are considered by examiner.

                                                                   Drawings
3.           All drawings filed on 04/09/2020 are approved by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species 1, claims 1-8 and 12-21, in the reply filed on 06/03/2022 is acknowledged.

Claim Objections
5.	Claims 14-17 are objected to because of the following informalities:  claims 14-17 should be dependent on claim 12, not claim 1, because they are recited “The ATE according to …” which refers to “An Automatic Test Equipment (ATE)” as recited in claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3, 8, 12, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/06631 (hereinafter “’631”).

Regarding claims 1, 12 and 13, ‘631 (e.g., Fig. 1) shows a multiple output isolated power supply for usage in automated test equipment and a method therefor, the multiple output isolated power supply comprising: a multi-layer printed circuit board (PCB) (page 6, lines 17-18); and a planar transformer (claim 1, line 16) comprising a plurality of secondary windings (24, 25, 39, 46) associated with different output channels (5V, 12V, 24V … from outputs of elements 31, 33, 36, 43 …) and arranged on the multi-layer PCB; wherein at least two output channels of the different output channels respectively comprise: a rectifier (26, 27, 38, 42); and either a voltage regulator or a current regulator (Fig.1, see 12V/24V/5V at the outputs, and also page 10, first para. “It will be appreciated that there are n turns for P5V, P24V & N12VI. It is because these voltages are obtained by other methods as switching capacitors or switching integrated circuits”).

Regarding claims 3, 8 and 15, ‘663 shows further comprising a secondary reference potential (49) and wherein at least one of the plurality of secondary windings is configured as a dual output winding (24, 25), wherein a tap of the dual output winding (24, 25) is coupled to the secondary reference potential (49).

Regarding claim 18, ‘663 shows wherein the planar transformer comprises a primary winding (23) and a plurality of secondary windings (24, 25, 39, 46) around a same core, and wherein the plurality of secondary voltages (at the plurality of secondary windings 24, 25, 39, 46) are driven by a same magnetic flux.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 in view of EP0641066 (hereinafter “’066”).
Regarding claims 2 and 14, ‘631 shows a multiple output isolated power supply comprising all the claimed subject matter as discuss above in section 8, except for further comprising a high frequency slew-rate controlled push pull driver configured to drive a primary winding of the planar transformer.
	However, ‘066 discloses a switching power supply (e.g., Fig. 5) which comprises a high frequency slew-rate controlled push pull driver (106a, 106b) configured to drive a primary winding (104a, 104b) of the transformer (104).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a high frequency slew-rate controlled push pull driver configured to drive a primary winding of the transformer as taught in ‘066 into the power supply device of ‘631 for the purpose of enhancing the power efficiency of the circuit via “with low noise” (‘066, col. 2, line 53-54).

12.	Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 in view of Suzuki (U.S.Pub. No. 2008/0079524).
Regarding claims 4, 16 and 19, ‘631 shows a multiple output isolated power supply comprising all the claimed subject matter as discuss above in section 8, except for wherein the planar transformer comprises a ferrite core.
However, Suzuki discloses a switching power supply having a planar transformer (e.g., Fig. 4) comprising a ferrite core (para. [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the planar transformer comprising a ferrite core as taught in Suzuki into the power supply device of ‘631 for the purpose of “capable of effective cooling of the primary and secondary coils themselves” (Suzuki, para. [0008]).

13.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 in view of Levy (U.S. Pat. No. 2015/0091466).
 Regarding claims 5 and 17, ‘631 shows a multiple output isolated power supply comprising all the claimed subject matter as discuss above in section 8, except for wherein at least one of the rectifiers comprises a Schottky diode.
However, Levy discloses a switching power supply circuit (e.g., Fig. 6) wherein at least one of the rectifiers comprises a Schottky diode (D1, D2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize at least one of the rectifiers comprising a Schottky diode as taught in Levy for the purpose of enhancing the power efficiency of the circuit via Schottky diode’s advantages such as being suited for high frequency with minimum cooling reqirements.

14.	Claims 6, 7, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 in view of Yang (U.S. Pub. No. 2017/0093289).
Regarding claims 6, 7, 20 and 21, ‘631 shows a multiple output isolated power supply comprising all the claimed subject matter as discuss above in section 8, except for wherein at least one of the voltage regulator or current regulator comprises one of a low 2Application 16/844,172 drop-out voltage regulator (LDO) and a Zener diode.
However, Yang discloses a switching power supply (e.g., Fig. 1) in which a low 2Application 16/844,172 drop-out voltage regulator (LDO) (146) and a Zener diode (148) are associated with the secondary winding (135) (para. [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize at least one of the voltage regulator or current regulator comprising one of a low 2Application 16/844,172 drop-out voltage regulator (LDO) and a Zener diode as taught in Yang into the power supply device of ‘631 for the purpose of “providing multiple output voltage levels in an efficient manner” (Yang, para. [0001]).

				Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838